Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Acknowledgements
This action is in reply to the Application received on February 24, 2021.  
Claims 1-21 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving information for creating a product listing on communication channels.  Based on the claim language and Specification, Examiner determines that claim 21 is directed to sale management (group b – certain methods of organizing human activities).  The steps merely involve collecting information (e.g., viewing activities, subscription data, transaction history data), analyzing it (e.g., determining weighted values, yes/no subscribed), and outputting results (e.g., action). This is similar to Electric Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) which held that collecting data from multiple data sources, analyzing the data, and displaying the results to be in the realm of abstract ideas.   The claim recites one additional element, a computing system that is used to perform the receiving, determining and performing steps.  The computing system is recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data.  Accordingly this additional element does not integrate the abstract into a practical 
This judicial exception is not integrated into a practical application. In particular, the claims only recites additional elements – using a system to perform the steps and generic “devices”. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Conclusion

 The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
To summarize:
•    Claim 1 is directed to an abstract idea.
•    Claim 1 uses general purpose technology executing in a routine and conventional manner. The instant invention uses conventional operating systems, computers/servers, devices and memory and networks.
•    Claim 1 does not impart an improvement to another technology or technical field.
•    Claim 1 does not move beyond a general link of the use of an abstract idea to a particular technological environment.
•    While Claim 1 provides a useful purpose in the arts, the claim does not solve a technical problem.
•    The analysis of Claim 1 applies to all statutory categories of the Applicant’s claimed invention. As such, the presentment of Claim 1 otherwise styled as a system (claim 9, 16), machine or manufacture, for example, would be subject to the same analysis and rejection.

Reference: MPEP 2106Claims 1-21 have been examined.



	Claim Rejections - 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jerome (US 2004/0143667) (“Jerome”) in view of Fujioka (US 2010/0235766) (“Fuj”) and Anderson et al. (US 2011/0130194) (“Anderson”).

1. A method of generating an electronic commerce store, comprising: 
with a computer system: (Jerome, [0013])
receiving, over a communication network, an image of a product from a client computing device; (static pictures [0037])
receiving, over the communication network, information for the product from the client computing device; (text information, [0037])
generating a product listing, wherein the product listing includes the image and the information; (generate product listing [0037 fig. 3]) and 
embedding the product listing into a first sales channel operated by the computer system , and embedding the product listing into a sales channel not operated by the computer system.  (content marker embedded into provider website, fig. 4; google page, fig. 6).  
Fujioka discloses "transmitting a web widget from an application server..."; Fujioka, paragraphs0070,0087 (widgets may be downloaded, transmitted, created by scripts, etc.);  "embedding the web widget into a web page by the ... network"; Fujioka, paragraphs0061, 0066 (web widgets may be embedded in web pages);
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the  of Jerome to include a first channel and second channel as taught by Fujioka.  One of ordinary 

Anderson discloses displaying a buy button within the web widget by the social netwok ([0105] anc lm 30, web widget may be embedded by social network and allow user to buy items, e.g. gamble.  It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the  of Jerome as modified to include a payment for the product as taught by Anderson.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the  of Jerome in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and user control for purchasing for interactive retail shopping.  

2. The method of claim 1, wherein the information includes at least one of a title, a description, or a price.  (Jerome, amazon.com; fig. 2; taylor made golf clubs, fig. 6)

3. The method of claim 1, wherein the web page includes a buy button.  (Fuj, buy button, [0127])

4. The method of claim 1, wherein the product listing further includes a buy button.  (Fuj, buy button, [0127])



6. The method of claim 1, further comprising, processing a checkout transaction for the product listing.  (Fuj, [0127][0107-0135] checkout screens, any commercial transaction can be completed)

7.  The method of claim 1, further comprising, distributing the product listing to a social media network.  (Fuj, social networking site [0075]; Anderson, embedding the web widget by the social network [0105])

8. The method of claim 1, wherein the second sales channel is a web page or a social network. (web page, fig. 3-6; Anderson, embedding the web widget by the social network [0105])

CLAIMS 9-21:  
Claims 9-21 are directed to an interactive retail apparatus.  
Claims 9-21 recite the same or similar limitations as those addressed above for claims 1-8.  Claims 9-21 are therefore rejected for the same reasons as set forth above for claims 1-8.

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684